Citation Nr: 1825369	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  15-00 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disability, to include hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1964 to February 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in July 2017.  

The Board has broadened the claim as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009)


FINDING OF FACT

The Veteran's diabetes mellitus aggravates his hypertension, which in turn, caused his heart disability.


CONCLUSION OF LAW

The criteria for service connection for a heart disability, to include hypertension, are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.


Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Facts and Analysis

The Veteran asserts that his currently diagnosed heart disease is either directly related to herbicide agent exposure or due to his service-connected type II diabetes mellitus.  See February 2015 substantive appeal.  As secondary service connection is warranted, the instant decision does not explore a direct theory of entitlement.

The Veteran current diagnoses of several heart conditions, and is service-connected for diabetes mellitus.  Thus, the crux of this case concerns nexus.

There are multiple opinions in favor of the claim.  In an October 2010 report, D. Chao, D.O., indicated that the Veteran's diabetes mellitus did not cause his hypertension but did aggravate his hypertension.  In support of this conclusion, the provider stated that diabetes mellitus accelerates the process of atherosclerosis, which exacerbates hypertension.  The July 2012 VA heart examiner stated that the Veterans heart conditions, which included mild left ventricular hypertrophy and diastolic dysfunction, were most likely secondary to hypertension.  Similarly, the May 2014 VA examiner indicated that the Veteran's mild diastolic dysfunction was most likely related to the Veteran's uncontrolled hypertension.  

In a December 2012 statement, the Veteran's private physician, Dr. Long, indicated that the Veteran's diagnosed cardiomyopathy was a known complication of diabetes mellitus.  Dr. Long opined that, in his professional opinion, the Veteran's heart problems were more likely than not aggravated by his service connected diabetes mellitus.  Similarly, in a January 2013 statement, Dr. Mayorga opined that the Veteran's ventricular dysfunction and ischemic heart disease were likely related to his diabetes mellitus. 

The above-cited evidence, at a minimum, shows the Veteran's service-connected diabetes has aggravated his hypertension, which in turn has caused his other heart conditions.  Under these circumstances, secondary service connection is warranted.


ORDER

Service connection for a heart disability, to include hypertension, is granted.



____________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


